                              Case 21-10736-JKS                          Doc 1       Filed 04/22/21            Page 1 of 16

       Fill in this information to identify the case:

    United States Bankruptcy Court for the:
                              District of        Delaware
                                            (State)

    Case number (If known):                                      Chapter      11                                                           Check if this is an
                                                                                                                                           amended filing




  Official Form 201
  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/16
  If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
  number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




  1. Debtor’s name                              Adara Enterprises Corp.


                                                Imation Enterprises Corp.
  2. All other names debtor used
     in the last 8 years
      Include any assumed names,
     trade names, and doing business
     as names



  3. Debtor’s federal Employer
     Identification Number (EIN)                      41 -              1838502



  4. Debtor’s address                           Principal place of business                                   Mailing address, if different from principal
                                                                                                              place of business

                                                411            E 57th Street
                                                Number         Street                                          Number     Street

                                                Suite 1-A
                                                                                                              P.O. Box

                                                New York                    NY             10022
                                                City                         State         ZIP Code           City                 State      ZIP Code


                                                                                                              Location of principal assets, if different from
                                                                                                              principal place of business

                                                New York
                                                County                                                        Number      Street




                                                                                                              City                   State          ZIP Code




  5. Debtor’s website (URL)                     None.

  6. Type of debtor                                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                       Partnership (excluding LLP)
                                                       Other. Specify:


Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                                Case 21-10736-JKS               Doc 1      Filed 04/22/21              Page 2 of 16

Debtor        Adara Enterprises Corp.                                                       Case number (if known)
             Name



7. Describe debtor’s business        A. Check one:

                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above


                                     B. Check all that apply:

                                         Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                         § 80a-3)
                                         Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                         http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                5239

8. Under which chapter of the        Check one:
   Bankruptcy Code is the
   debtor filing?                        Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                           Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                           4/01/19 and every 3 years after that).
                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                           debtor is a small business debtor, attach the most recent balance sheet, statement
                                                           of operations, cash-flow statement, and federal income tax return or if all of these
                                                           documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                           A plan is being filed with this petition.

                                                           Acceptances of the plan were solicited prepetition from one or more classes of
                                                           creditors, in accordance with 11 U.S.C. § 1126(b).
                                                           The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                           Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                           Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                           for Bankruptcy under Chapter 11 (Official Form 201 A) with this form.

                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                           12b-2.
                                          Chapter 12

9. Were prior bankruptcy cases
                                         No
   filed by or against the debtor
   within the last 8 years?              Yes.   District                             When                       Case number
                                                                                            MM / DD / YYYY
   If more than 2 cases, attach a
   separate list.                               District                            When                       Case number
                                                                                            MM / DD / YYYY


10. Are any bankruptcy cases
    pending or being filed by a          No
    business partner or an               Yes.   Debtor                                                         Relationship
    affiliate of the debtor?
                                                District                                                       When
   List all cases. If more than 1,                                                                                            MM / DD / YYYY
                                                Case number, if known
   attach a separate list.
 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 2
                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
                            Case 21-10736-JKS                   Doc 1       Filed 04/22/21             Page 3 of 16

Debtor   Adara Enterprises Corp.                                                            Case number (if known)
              Name



11. Why is the case filed in this    Check all that apply:
    district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                         immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                         district.
                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.Does the debtor own or have           No
   possession of any real
                                         Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
   property or personal property
   that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
   attention?
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                   What is the hazard?

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                   (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or
                                                   other options).

                                                   Other



                                              Where is the property?
                                                                           Number          Street




                                                                           City                                          State        ZIP Code


                                              Is the property insured?

                                                   No
                                                   Yes. Insurance agency

                                                        Contact name

                                                        Phone




            Statistical and administrative information


13. Debtor’s estimation of           Check one:
    available funds                      Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                         1-49                               1,000-5,000                              25,001-50,000
14. Estimated number of
                                         50-99                              5,001-10,000                             50,001-100,000
    creditors
                                         100-199                           10,001-25,000                             More than 100,000
                                         200-999

                                         $0-$50,000                        $1,000,001-$10 million                    $500,000,001-$1 billion
15. Estimated assets                     $50,001-$100,000                  $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                         $100,001-$500,000                 $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                         $500,001-$1 million               $100,000,001-$500 million                 More than $50 billion


 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 3
                                                                                                                             American LegalNet, Inc.
                                                                                                                             www.FormsWorkFlow.com
                              Case 21-10736-JKS                      Doc 1      Filed 04/22/21             Page 4 of 16

Debtor         Adara Enterprises Corp.                                                         Case number (if known)
              Name




                                            $0-$50,000                           $1,000,001-$10 million                        $500,000,001-$1 billion
16.   Estimated liabilities
                                            $50,001-$100,000                     $10,000,001-$50 million                       $1,000,000,001-$10 billion
                                            $100,001-$500,000                    $50,000,001-$100 million                      $10,000,000,001-$50 billion
                                            $500,001-$1 million                  $100,000,001-$500 million                     More than $50 billion




             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of         ■ The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of           petition
    debtor
                                         ■ I have been authorized to file this petition on behalf of the debtor.


                                         ■ I have examined the information in this petition and have a reasonable belief that the information is true and
                                           correct.



                                         I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on       04/22/2021
                                                          MM / DD / YYYY

                                                                                                                             Daniel Strauss
                                            Signature of authorized representative of debtor             Printed name


                                           Title           President and Treasurer




18. Signature of attorney                                                                                 Date          04/22/2021
                                            Signature of attorney for debtor                                            MM / DD / YYYY
                                            Ronald S. Gellert

                                            Ronald S. Gellert
                                            Printed name
                                            Gellert Scali Busenkell & Brown, LLC
                                            Firm name
                                            1201 N.        Orange Street, Suite 300
                                            Number          Street
                                            Wilmington                                                              DE                       19801
                                            City                                                               State           ZIP Code

                                            302-425-5806                                                      rgellert@gsbblaw.com
                                            Contact phone                                                      Email address


                                            4259                                                                    DE
                                            Bar number                                                         State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
DocuSign Envelope ID: ADAD04AE-8A45-436C-BF1B-5CD9566EAB41
                             Case 21-10736-JKS          Doc 1   Filed 04/22/21      Page 5 of 16




                                   ACTION BY UNANIMOUS WRITTEN CONSENT
                                        OF THE BOARD OF DIRECTORS
                                        OF ADARA ENTERPRISES CORP.

                    The undersigned, being all of the members of the Board of Directors (the “Board” and each
            member, a “Director”) of Adara Enterprises Corp., a Delaware corporation (the “Corporation”),
            by execution of this written consent, do hereby take the following actions and adopt the following
            resolutions (these “Resolutions”) authorized thereby, as of April 20, 2021:

                   WHEREAS, each Director consents to the adoption of these Resolutions by written
            consent and to the taking of any and all actions by the Corporation’s President and Treasurer Daniel
            Strauss (together, the “Authorized Representative”), the Corporation, and the Corporation’s
            employees and representatives necessary or appropriate to give effect to such Resolutions, in each
            case subject to the terms hereof, and directs that his or her consent be placed in the minutes and
            records of the Corporation;

                   WHEREAS, by resolution dated as of March 1, 2021, the Directors resolved to appoint
            William Lenhart to the Corporation’s board of directors as an independent director (the
            “Independent Director”);

                     WHEREAS, by further resolution dated as of April 16, 2021, the Directors resolved that
            the Independent Director would be vested with the sole authority to evaluate and approve all
            (i) restructuring transactions involving the Corporation; (ii) all transactions involving the
            Corporation, on the one hand, and its parent GlassBridge Enterprises, Inc. (“GlassBridge”),
            affiliates of GlassBridge, and/or Insiders (as defined in the United States Bankruptcy Code), on
            the other hand; and (iii) any transaction involving a conflict of interest with respect to GlassBridge,
            affiliates of GlassBridge or Insiders;

                    WHEREAS, the Board, including the Independent Director, has determined that it is
            desirable and in the best interests of the Corporation and its creditors, employees and other parties
            in interest, that the Corporation file or cause to be filed a voluntary petition seeking relief under
            the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
            United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) and thereby
            commence a chapter 11 case (the “Chapter 11 Case”);

                   WHEREAS, the Corporation has prepared the Prepackaged Plan of Reorganization
            Under Chapter 11 of the Bankruptcy Code for Adara Enterprises Corp. (as may be amended,
            modified, or supplemented, the “Plan”), together with the Disclosure Statement for the
            Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code for Adara
            Enterprises Corp. (the “Disclosure Statement”) and related documents in support thereof (such
            documents, with the Plan and Disclosure Statement, the “Plan Documents”);

                    WHEREAS, in connection with the Plan and the Chapter 11 Case, the Board, including
            the Independent Director, has determined that it is in the best interest of the Corporation, its
            creditors and other parties in interest for the Board to authorize the Corporation (i) to enter into
            that certain restructuring support and lockup agreement (the “Restructuring Support Agreement”)
            by and among the Corporation, ESW Holdings, Inc. (“ESW”), ESW Capital, LLC, and

            20575579.4
            237312-10001
DocuSign Envelope ID: ADAD04AE-8A45-436C-BF1B-5CD9566EAB41
                             Case 21-10736-JKS          Doc 1       Filed 04/22/21   Page 6 of 16




            GlassBridge and (ii) to borrow not more than $350,000 in debtor-in-possession financing (the “DIP
            Facility”) from ESW on an administrative priority basis;

                   WHEREAS, in furtherance of the foregoing, the Board, including the Independent
            Director, approves the following Resolutions.

                    NOW THEREFORE, BE IT HEREBY:

            Authorized Representative

                   RESOLVED, that, notwithstanding anything to the contrary herein, except as expressly
            authorized herein, no action taken by the Authorized Representative in furtherance of these
            Resolutions shall be effective absent the written approval of the Independent Director to such
            action (“Independent Director Approval”), which Independent Director Approval may be
            evidenced by signature on any document executed by the Authorized Representative
            memorializing such action or by other written consent, including through electronic mail;

            Restructuring Support Agreement and Plan

                   RESOLVED, that the Board, including the Independent Director hereby approve the
            Restructuring Support Agreement and authorize, empower and direct the Authorized
            Representative, in the name of the Corporation, to execute the Restructuring Support Agreement
            substantially in the form provided to the Board on the date hereof;

                     RESOLVED, that, subject to Independent Director Approval, the Authorized
            Representative and any other officer, director or agent designated by the Authorized
            Representative be and hereby is authorized and empowered to enter on behalf of the Corporation
            into a restructuring transaction or series of restructuring transactions by which the Corporation will
            restructure its debt obligations and other liabilities, including but not limited to the restructuring
            transactions as described in the Restructuring Support Agreement (collectively, the “Restructuring
            Transactions”);

                    RESOLVED, that the Board, including the Independent Director hereby approve the Plan
            and the Disclosure Statement and authorize, empower and direct the Authorized Representative,
            in the name of the Corporation, to execute the Plan and Disclosure Statement and, subject to
            Independent Director Approval, make, execute, deliver and file or to cause to be made, executed,
            delivered and filed any and all agreements, instruments, certificates and documents as is necessary,
            convenient or appropriate in furtherance of the Plan Documents;

                    RESOLVED, that, subject to Independent Director Approval, the Authorized
            Representative is authorized and empowered to take or cause to be taken any and all such other
            and further action, and to execute, acknowledge, deliver and file any and all such agreements,
            certificates, instruments and other documents in furtherance of the Disclosure Statement, the Plan
            and the Restructuring Transactions (collectively, with the Restructuring Support Agreement, the
            Disclosure Statement and the Plan, the “Restructuring Documents”) and to incur and pay or cause
            to be paid all fees and expenses and engage such persons as may be necessary to give effect to
            such Restructuring Transactions;


                                                                2
DocuSign Envelope ID: ADAD04AE-8A45-436C-BF1B-5CD9566EAB41
                             Case 21-10736-JKS          Doc 1       Filed 04/22/21   Page 7 of 16




                   RESOLVED, that, subject to Independent Director Approval, the Authorized
            Representative is authorized, directed and empowered in the name of, and on behalf of, the
            Corporation to take any and all actions to (i) obtain approval by the Bankruptcy Court or any other
            regulatory or governmental entity of the Restructuring Documents in connection with the
            Restructuring Transactions, and (ii) obtain approval by the Bankruptcy Court or any other
            regulatory or governmental entity of any Restructuring Transactions.

            Chapter 11 Filing

                    RESOLVED, that, with respect to the Corporation, the Board, including the Independent
            Director, after consultation with the Corporation’s management, and the legal advisors of the
            Corporation, has determined that it is desirable and in the best interests of the Corporation, its
            creditors, and other parties in interest that a voluntary petition be filed by the Corporation in the
            Bankruptcy Court seeking relief under the provision of chapter 11 of the Bankruptcy Code;

                    RESOLVED, that the Authorized Representative be, and hereby is, authorized,
            empowered, and directed, to negotiate, execute, deliver, file with the Bankruptcy Court, in the
            name and on behalf of the Corporation, and under its corporate seal or otherwise, a chapter 11
            petition, and subject to Independent Director Approval, all schedules of assets and liabilities,
            statements, including statements of financial affairs, motions, lists, applications, pleadings, papers,
            affidavits, declarations necessary to give effect to and prosecute a chapter 11 filing (collectively,
            the “Chapter 11 Filings”); and

                    RESOLVED, that the Authorized Representative be, and hereby is, authorized,
            empowered, and directed, with full power of delegation, in the name and on behalf of the
            Corporation, subject to Independent Director Approval, to take and perform any and all further
            acts and deeds that the Authorized Representative, in consultation with the Corporation’s legal
            advisors, deem necessary, appropriate, or desirable in connection with the Chapter 11 Case or the
            Chapter 11 Filings, including, without limitation, (i) the payment of fees, expenses and taxes that
            are necessary, appropriate, or desirable, and (ii) negotiating, executing, delivering, performing and
            filing any and all additional documents, schedules, statements, lists, papers, agreements,
            certificates and/or instruments (or any amendments or modifications thereto) in connection with,
            or in furtherance of, such Chapter 11 Case with a view to the successful prosecution of such
            Chapter 11 Case (such acts to be conclusive evidence that the Authorized Representative and
            Independent Director deemed the same to meet such standard.

            Cash Collateral and Debtor-in-Possession Financing

                    RESOLVED, that the Authorized Representative may, on the terms set forth in the
            Restructuring Support Agreement, seek Bankruptcy Court approval for the use of the cash
            collateral granted to ESW under that certain Loan and Security Agreement, dated as of July 21,
            2020, by and among the Corporation, ESW and GlassBridge, as parent guarantor (as amended,
            restated, amended and restated, supplemented, modified or otherwise in effect from time to time)
            and to execute or otherwise enter into a debtor-in-possession financing agreement with, and to
            incur debtor-in-possession financing from, ESW in an amount not to exceed $350,000, on the
            terms set out in the RSA and more specifically in the motion to approve use of Cash Collateral and
            the DIP Facility to be filed contemporaneously with the Corporation’s bankruptcy petition,


                                                                3
DocuSign Envelope ID: ADAD04AE-8A45-436C-BF1B-5CD9566EAB41
                             Case 21-10736-JKS          Doc 1       Filed 04/22/21   Page 8 of 16




            pursuant to which the Corporation shall be authorized to borrow money on an administrative
            priority basis, subject to approval of the Bankruptcy Court, or as otherwise approved by the
            Independent Director;

            Retention of Advisors

                   RESOLVED, that the retention of law firms of Loeb & Loeb LLP and Gellert Scali
            Buskenell & Brown LLC as bankruptcy co-counsel for the Corporation in its Chapter 11 Case is
            hereby approved, subject to Bankruptcy Court approval;

                   RESOLVED, that the retention of Donlin Recano & Co, Inc. as claims and noticing agent
            for the Corporation in its Chapter 11 Case is hereby approved, subject to Bankruptcy Court
            approval; and

                   RESOLVED, that, subject to Independent Director Approval, the Authorized
            Representative be, and hereby is, authorized, empowered, and directed, with full power of
            delegation, in the name and on behalf of the Corporation, to negotiate, execute, deliver, file and
            perform any agreement, document or certificate and to take and perform any and all further acts
            and deeds (including, without limitation, (i) the payment of any consideration and (ii) the payment
            of fees, expenses and taxes) that the Authorized Representatives deem necessary, proper, or
            desirable in connection with the Corporation’s Chapter 11 Case, including, without limitation,
            negotiating, executing, delivering and performing any and all documents, agreements, certificates
            and/or instruments (or any amendments or modifications thereto) in connection with the
            engagement of professionals contemplated by these resolutions, with a view to the successful
            prosecution of the Chapter 11 Case.

            Ratification

                    RESOLVED, that the Board, including the Independent Director, hereby ratifies, confirms
            and approves in all respects any and all past actions heretofore taken by the Authorized
            Representative or any Director of the Corporation in the name and on behalf of the Corporation in
            furtherance of any or all of the preceding resolutions.

            General Authorization

                    RESOLVED, that, subject to Independent Director Approval, with respect to the
            Corporation, the Authorized Representatives be and hereby is authorized, empowered, and
            directed, with full power of delegation, in the name and on behalf of the Corporation, to take, cause
            to be taken, or perform any and all further acts or deeds, including, without limitation, (i) the
            negotiation of such additional agreements, amendments, modifications, supplements, reports,
            documents, instruments, applications, notes or certificates not now known but which may be
            required, (ii) the execution, delivery and filing (if applicable) of any of the foregoing, and (iii) the
            payment of all fees, consent payments, taxes, and other expenses as the Authorized Representative,
            subject to Independent Director Approval, may approve or deem necessary, appropriate, or
            desirable to carry out the intent and accomplish the purposes of the foregoing resolutions and the
            transactions contemplated thereby, all of such actions, executions, deliveries, filings, and payments
            to be conclusive evidence of such approval or that the Authorized Representative and Independent
            Director deemed the same to meet such standard;

                                                                4
DocuSign Envelope ID: ADAD04AE-8A45-436C-BF1B-5CD9566EAB41
                             Case 21-10736-JKS          Doc 1       Filed 04/22/21   Page 9 of 16




                     RESOLVED, that the Secretary of the Corporation is hereby authorized and empowered
            to certify that these resolutions have been duly adopted to such person or persons as the Secretary
            deems entitled thereto, and to attest or witness the execution of the documents authorized by the
            foregoing resolutions, and to sign and affix the Corporation’s seal to such documents as may be
            necessary or appropriate.

                    The undersigned further certify that the foregoing resolutions are in full force and effect on
            the date hereof as resolutions duly adopted by the Board of Directors and have been in full force
            and effect at all times subsequent to their adoption, not having been amended, repealed or
            modified.

                    This Action by Unanimous Written Consent (this “Written Consent”) may be executed in
            counterparts, each of which shall be an original instrument but all of which taken together shall
            constitute one consent. A party may deliver executed signature pages to this Written Consent by
            facsimile or other electronic transmission, which facsimile or other electronic copy shall be
            deemed to be an original executed signature page.

                                           [Remainder of page intentionally blank.]




                                                                5
DocuSign Envelope ID: ADAD04AE-8A45-436C-BF1B-5CD9566EAB41
                            Case 21-10736-JKS           Doc 1   Filed 04/22/21    Page 10 of 16




                    IN WITNESS WHEREOF, the undersigned, being the members of the Board of Directors
            of the Corporation, do hereby execute this consent as of the date first set forth above.



                                                             William K. Lenhart



                                                             Daiana Sersea



                                                             Francis Ruchalski



                                                             Alex Spiro



                                                             Daniel Strauss

                               [Signature page to Written Consent dated as of April 20, 2021]




                                                                6
                                    Case 21-10736-JKS               Doc 1            Filed 04/22/21          Page 11 of 16


      Fill in this information to identify the case:

      Debtor name   ADARA ENTERPRISES CORP.
      United States Bankruptcy Court for the:                          District of   Delaware
                                                                                     (State)
                                                                                                                                                   Check if this is an
      Case number (If known):                                                                                                                      amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
    Claims and Are Not Insiders                                                                                                                                12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete              Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code        email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                professional          unliquidated,   total claim amount and deduction for value of
                                                                                services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                government
                                                                                contracts)
                                                                                                                      Total claim, if    Deduction for       Unsecured
                                                                                                                      partially          value of            claim
                                                                                                                      secured            collateral or
                                                                                                                                         setoff


1     N/A



2




3




4




5




6




7




8



    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 1

                                                                                                                                           American LegalNet, Inc.
                                                                                                                                           www.FormsWorkFlow.com
                                  Case 21-10736-JKS             Doc 1       Filed 04/22/21             Page 12 of 16


    Debtor        ADARA ENTERPRISES CORP.                                                   Case number (if known)
                  Name



      Name of creditor and complete         Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
      mailing address, including zip code   email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated,   total claim amount and deduction for value of
                                                                          services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff



9




10




11




12




13




14




15




16




17




18




19




20




     Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2

                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                 Case 21-10736-JKS              Doc 1      Filed 04/22/21         Page 13 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

ADARA ENTERPRISES CORP., 1                                    Case No. 21-_____ (____)

                      Debtor.


                              LIST OF EQUITY SECURITY HOLDERS

         Following is the list of the Debtor's equity security holders which is prepared in accordance

with Rule 1007(a)(3) for filing in this chapter 11 case:


     Name and Address of Interest Holder                   Type of Equity Held             Number of Units

    GlassBridge Enterprises Inc.                               Common Stock                        1000
    411 E 57th St Ste 1
    New York, NY 10022

    ESW Capital, LLC                                         Series A Preferred                    100
    401 Congress Ave Ste 2650                                      Stock
    Austin, TX 78701




1
    The last four digits of the Debtor’s federal tax identification number are 8502. The Debtor’s address is 411 E 57th
    Street Suite 1-A, New York, New York 10022.
              Case 21-10736-JKS     Doc 1    Filed 04/22/21   Page 14 of 16




Dated: April 22, 2021
       Wilmington, Delaware
                                  Respectfully submitted,

                                  GELLERT SCALI BUSENKELL & BROWN LLC

                                   /s/ Ronald S. Gellert
                                  Ronald S. Gellert (DE 4259)
                                  1201 N. Orange Street, Suite 300
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 425-5800
                                  Facsimile: (302) 425-5814
                                  Email: rgellert@gsbblaw.com

                                  – and –

                                  LOEB & LOEB LLP
                                  Daniel B. Besikof (pro hac vice pending)
                                  Bethany D. Simmons (pro hac vice pending)
                                  345 Park Avenue
                                  New York, New York 10154
                                  Telephone: (212) 407-4000
                                  Facsimile: (646) 417-6335
                                  Email: dbesikof@loeb.com; bsimmons@loeb.com

                                  Proposed Counsel to the Debtor and Debtor in Possession
                       Case 21-10736-JKS                         Doc 1          Filed 04/22/21                Page 15 of 16
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                                                    Delaware
                                        _______________ District Of _______________


In re

          "EBSB&OUFSQSJTFT$PSQ                                                               Case No. ___________________

Debtor                                                                                                  11
                                                                                                Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:
                                                                                                              25,000.00
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                            25,000.00
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

           ✔ Debtor                                  Other (specify)

3.   The source of compensation to be paid to me is:

           ✔ Debtor                                  Other (specify)

4.         ✔ I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
                    Case 21-10736-JKS                Doc 1       Filed 04/22/21           Page 16 of 16
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.
           4/22/2021
           ______________________
           Date                                                      %&
                                                    Signature of Attorney
                                                Gellert Scali Busenkell & Brown, LLC
                                                    Name of law firm
